DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. (US 20200011687, hereinafter Lindemann, already of record from IDS) in view of Meyer et al. (US 20170038222, hereinafter Meyer, already of record from IDS), and further in view of Moore et al. (US 10571287, hereinafter Moore, already of record from IDS).
Regarding claims 1, 10 and 15, Lindemann teaches an electrified vehicle and a method for an electrified vehicle, comprising:  
a traction battery; 
an electric machine coupled to the traction battery and configured to propel the vehicle; 
a climate control system; 
at least one vehicle accessory powered by the traction battery (See at least Lindemann: Fig. 1; Para. 0050; Para. 0052, 0056); and
a controller in communication with the traction battery and the electric machine (See at least Lindemann: Fig. 1), …the DTE based on trip data received from an external computing device (See at least Lindemann: Fig. 1; Para. 0051), … propelling the vehicle through the segment using the electric machine, operating the climate control system while traveling through the segment, and powering the at least one vehicle accessory while traveling through the segment (See at least Lindemann: Para. 0052, 0056), wherein the DTE is based on a remaining trip distance, available energy of the traction battery, an estimated traction battery energy required for the remaining trip distance …, and a vehicle efficiency (See at least Lindemann: Para. 0049, 0093, 0111).
Yet, Lindemann does not explicitly teach:
the controller configured to communicate a distance-to-empty (DTE) to a display of the electrified vehicle, … the trip data including a plurality of road segments associated with a selected route to a trip destination, each of the plurality of road segments including an associated segment distance and estimated energy consumption by the traction battery for: … based on the received trip data…
However, in the same field of endeavor, Meyer teaches:
the controller configured to communicate a distance-to-empty (DTE) to a display of the electrified vehicle (See at least Meyer: Fig. 6; Para. 0117), …
It would have been obvious to one of ordinary skill in the art to include in an electrified vehicle and a method for an electrified vehicle of Lindemann with display of DTE as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide range information.
Yet, Lindemann in combination with Meyer does not explicitly teach:
the trip data including a plurality of road segments associated with a selected route to a trip destination, each of the plurality of road segments including an associated segment distance and estimated energy consumption by the traction battery for: … based on the received trip data…
However, in the same field of endeavor, Moore teaches:
the trip data including a plurality of road segments associated with a selected route to a trip destination, each of the plurality of road segments including an associated segment distance and estimated energy consumption by the traction battery for (See at least Moore: Col. 1, lines 36-42; Col. 2, lines 43-52): … based on the received trip data (See at least Moore: Col. 1, lines 36-42; Col. 2, lines 43-52)…
It would have been obvious to one of ordinary skill in the art to include in the electrified vehicle and the method for an electrified vehicle of Lindemann in combination with Meyer with road segment of energy consumption as taught by Moore since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate range calculation.

Regarding claim 2, Lindemann in combination with Meyer and Moore teaches the electrified vehicle of claim 1. Lindemann further teaches: 
the controller further configured to calculate the DTE based on a remaining trip distance, available energy of the traction battery, an estimated traction battery energy required for the remaining trip distance, and an overall vehicle efficiency (See at least Lindemann: Para. 0049, 0093, 0111), …
Moore further teaches:
the estimated traction battery energy being based on a combination of the received segment energy efficiency and associated segment distance of each remaining segment in the trip (See at least Moore: Col. 1, lines 36-42; Col. 2, lines 43-52).
It would have been obvious to one of ordinary skill in the art to include in the electrified vehicle and the method for an electrified vehicle of Lindemann in combination with Meyer with road segment of energy consumption as taught by Moore since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate range calculation.

Regarding claims 3 and 12, Lindemann in combination with Meyer and Moore teaches the electrified vehicle of claims 2 and 11. Lindemann further teaches: 
the transceiver further configured to wirelessly transmit the trip destination in response to input via the HMI, and to wirelessly receive all the trip data for the associated route (See at least Lindemann: Fig. 1; Para. 0045), …
Meyer further teaches:
prior to the controller communicating the DTE for display (See at least Meyer: Fig. 6).
It would have been obvious to one of ordinary skill in the art to include in the electrified vehicle of Lindemann in combination with Moore with display after processing as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide calculated information.

Regarding claim 4, Lindemann in combination with Meyer and Moore teaches the electrified vehicle of claim 3. 
Meyer further teaches:
the HMI configured to display a single DTE (See at least Meyer: Fig. 6; Para. 0117).
It would have been obvious to one of ordinary skill in the art to include in the electrified vehicle of Lindemann in combination with Moore with display as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide range information.

Regarding claims 5 and 20, Lindemann in combination with Meyer and Moore teaches the electrified vehicle and the method of claims 1 and 15. 
Meyer further teaches:
the controller further configured to recalculate the DTE based on segment energy efficiency and associated segment distance for a plurality of segments received in response to a route change from a previously associated route for the trip destination (See at least Meyer: Fig. 6).
It would have been obvious to one of ordinary skill in the art to include in the electrified vehicle of Lindemann in combination with Moore with recalculate when route changes as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate range information.

Regarding claim 6, Lindemann in combination with Meyer and Moore teaches the electrified vehicle of claim 1. Lindemann further teaches: 
wherein at least one of the plurality of road segments comprises a combination of at least two road links (See at least Lindemann: Fig. 8; Para. 0124).

Regarding claims 7 and 16, Lindemann in combination with Meyer and Moore teaches the electrified vehicle and the mothed of claims 6 and 15. Lindemann further teaches: 
wherein each of the at least two road links includes energy consumption estimates for the traction battery associated with: propelling the electrified vehicle, climate control of the electrified vehicle, use of accessories in the electrified vehicle, and losses of the electrified vehicle (See at least Lindemann: Para. 0052, 0056, 0111).

Regarding claim 11, Lindemann in combination with Meyer and Moore teaches the electrified vehicle of claim 10. Lindemann further teaches: 
further comprising a human-machine interface (HMI) including the display, the HMI configured to receive input designating the trip destination and input designating the selected route to the trip destination (See at least Lindemann: Para. 0078, 0090).

Regarding claim 17, Lindemann in combination with Meyer and Moore teaches the method of claim 15. Lindemann further teaches: 
further comprising transmitting the destination to the external server in response to selection of the destination via a human-machine interface of the electrified vehicle (See at least Lindemann: Para. 0039).

Regarding claim 18, Lindemann in combination with Meyer and Moore teaches the method of claim 15. Lindemann further teaches: 
wherein at least two of the plurality of segments have different distances (See at least Lindemann: Para. 0108) and…
Meyer further teaches:
different associated energy consumption (See at least Meyer: Para. 0009).
It would have been obvious to one of ordinary skill in the art to include in the method of Lindemann in combination with Moore with different energy consumption as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate range information.

Regarding claim 19, Lindemann in combination with Meyer and Moore teaches the method of claim 18. Meyer further teaches:
wherein the at least two segments have different energy consumption rates or efficiencies per unit distance (See at least Meyer: Para. 0009, 0058).
It would have been obvious to one of ordinary skill in the art to include in the method of Lindemann in combination with Moore with different energy consumption as taught by Meyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate range information.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Meyer and Moore as applied to claims 6 and 10 above, and further in view of Zhou et al. (US 10739154, hereinafter Zhou).
Regarding claims 8 and 13, Lindemann in combination with Meyer and Moore teaches the electrified vehicle and the method of claims 6 and 10. 
Yet, Lindemann in combination with Meyer and Moore does not explicitly teach:
wherein the at least two road links are combined into the road segment based on maximizing a difference between energy consumption of each road segment relative to an immediately subsequent road segment.
However, in the same field of endeavor, Zhou teaches:
wherein the at least two road links are combined into the road segment based on maximizing a difference between energy consumption of each road segment relative to an immediately subsequent road segment (See at least Zhou: Col. 7, lines 16-30).
It would have been obvious to one of ordinary skill in the art to include in the method of Lindemann in combination with Meyer and Moore with maximizing energy consumption difference as taught by Zhou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide optimal information.

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 14 discloses “wherein maximizing the difference between energy consumption of each road segment relative to an immediately subsequent road segment comprises maximizing standard deviation of a weighted energy segment corresponding to a segment length multiplied by a difference between estimated energy required for the segment and an average segment estimated energy requirement”.
In regards to claims 9 and 14, Lindemann taken either individually or in combination with Meyer and/ or Moore fails to teach or render obvious an apparatus for disclosing: “wherein maximizing the difference between energy consumption of each road segment relative to an immediately subsequent road segment comprises maximizing standard deviation of a weighted energy segment corresponding to a segment length multiplied by a difference between estimated energy required for the segment and an average segment estimated energy requirement”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663